Citation Nr: 0203012	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  97-21 399	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  



WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which denied service 
connection for PTSD and which denied the veteran non-service-
connected pension benefits, including extraschedular 
entitlement to pension benefits under the provisions of 
38 C.F.R. § 3.321 (b)(2), on the basis that he was not 
permanently and totally disabled for pension purposes.  A 
personal hearing at the RO was held in July 1996.  The Board 
remanded the case in July 1998 for further evidentiary 
development, and the case was returned to the Board in 
September 2001.  

During the pendency of this appeal the veteran was 
represented by James Stanley, an attorney.  Effective October 
10, 2001, VA revoked Mr. Stanley's authority to represent VA 
claimants.  The appellant was notified of this by November 
2001 letter from the Board.  He was informed of the ability 
to select another representative, or proceed without 
representation.  It was noted that failure to respond to the 
letter would be taken as an indication that the veteran 
wanted to represent himself.  There was no response to the 
letter.  As such, the Board concludes that the appellant is 
now representing himself in the course of this appeal.


FINDINGS OF FACT

1.  The current evidence of record does not show that the 
veteran engaged in combat during his tour of duty in Vietnam.  

2.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.  The veteran has not 
submitted sufficient evidence to allow for verification of 
claimed in-service stressors.  

3.  The veteran was born in 1949; his education includes 4 
years of high school and several years of apprenticeship as 
an ironworker; he last worked in 1994 as a mechanic.  

4.  His chronic non-misconduct disabilities include insulin 
dependent diabetes mellitus, PTSD, status post laminectomy, 
hepatitis B and C antibody positive with gastrointestinal 
disturbance, and pancreatitis.  His combined rating for non-
misconduct disabilities is 70 percent based on these 
disorders.  

5.  The veteran's chronic disabilities do not permanently 
prevent him from engaging in substantially gainful employment 
consistent with his age, education and work history.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.303, 
3.304 (2001).  

2.  The criteria for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active wartime service from October 
1969 to September 1971, including service in Vietnam from 
August 1970 to September 1971.  The veteran was born in 
September 1949 and is now 52 years old.  His service 
personnel records reflect that his service awards included 
the Vietnam Campaign Medal, the Vietnam Service Medal, and 
the Sharpshooter Medal.  

A review of his service medical records reveals no pertinent 
abnormalities on service separation examination in September 
1971.  The veteran reported that he had a "nervous 
breakdown" while in Vietnam but had since recovered.  His 
psychiatric system was listed as clinically normal on 
separation examination.  A physical profile record dated in 
September 1971 noted that he was medically qualified for duty 
within prescribed limitations due to a "behavior disorder."  

A VA hospital discharge summary shows that the veteran was 
admitted from December 1994 to March 1995.  His primary 
diagnoses included alcohol dependency, continuous; 
polysubstance abuse, by history, and dysthymic disorder.  
Other diagnoses included insulin dependent diabetes mellitus, 
gastritis, hepatitis B antibody positive, hepatitis C 
antibody positive, and purified protein derivative positive 
by history.  It was noted that the veteran was treated for 
detoxification from alcohol and for a seizure, secondary to 
hypoglycemia.  

On VA general medical examination in May 1995, the veteran 
reported a history of a fracture of the left hand, a 
laminectomy, and reconstruction of the 2nd and 3rd finger tips 
with a skin graft.  He reported seizures and other problems 
with his diabetes.  It was noted that he was not fully 
compliant with the care of his diabetes.  He gave a history 
of having been an iron worker for 25 years, until he gave it 
up secondary to his diabetes.  

Musculoskeletal examination revealed full and complete range 
of motion of the shoulders, elbows, hands, lumbosacral spine, 
hips, knees and ankles.  No joint deformity or crepitus was 
noted.  No muscle spasm or curvature of the spine was shown.  
It was noted that he had tips missing from the second and 
third digits, approximately 1/2 centimeter.  The diagnoses 
included alleged PTSD, diabetes mellitus, insulin dependent 
with history of poor compliance, history of extensive drug 
abuse and alcohol abuse.  The examiner noted that it would be 
extremely difficult to determine whether the veteran's 
difficulties were mainly due to alcohol or to the diabetes; 
however, it did appear that his history of alcohol abuse 
strongly influenced the course of his diabetes.  

On VA psychiatric examination in May 1995, the veteran 
reported he was unable to work in his trade as an ironworker 
due to his diabetes.  He complained of chronic pancreatitis.  
He said that overall, he felt frustrated and stressed out.  
the veteran related that his symptoms included diminished 
appetite, sleep impairment, nightmares, episodes of crying 
and suicidal ideation without any plan or intent.  He 
reported a recurring nightmare regarding a friend of his that 
drowned in Vietnam.  He said that he had intrusive thoughts 
dealing with getting "shot at" and the episode in which his 
friend drowned.  He indicated that he was startled easily by 
loud noises and was uncomfortable in crowds.  He stated that 
his most traumatic incident of the war occurred in July 1971 
when his friend drowned after allegedly taking Valium.  He 
said that the other traumatic incident occurred when he "ran 
over" a Vietnamese girl in May 1971 near Dong Ha.  The 
veteran reported a history of alcohol and drug abuse.  

On mental status examination the veteran appeared markedly 
dysphoric.  His thought processes and associations were 
logical and tight with no loosening of associations or any 
confusion.  No gross impairment of memory was observed.  He 
was oriented times three.  Hallucinations were not reported 
and no delusional material was noted.  The diagnoses included 
chronic PTSD and major depression, single episode, moderate.  

A VA hospital discharge summary dated from June 1995 to 
December 1995 reflects primary diagnoses of alcohol 
dependency, major depression, dysthymia, and polysubstance 
abuse, by history.  Other diagnoses included insulin 
dependent diabetes mellitus, gastritis, degenerative joint 
disease, hepatitis B antibody positive, hepatitis C antibody 
positive, purified protein derivative positive by history.  
His Global Assessment of Functioning score was 60, 70 in the 
past year.  Procedures performed during his admission 
included a psychological and social assessment, various 
medical consultations, and alcohol counseling.  At the time 
of discharge he was reported to be competent for VA purposes, 
and was employable.

VA medical records dated from March 1993 to January 1996 
essentially reflect treatment for alcohol dependence, 
polysubstance abuse, and psychiatric conditions, including 
PTSD and dysthymia.  Other records noted treatment for 
degenerative joint disease, gastritis, and insulin dependent 
diabetes mellitus secondary to pancreatitis.  A December 1994 
radiology report notes a fracture of the 5th metacarpal and 
flexion deformity of the 5th finger.  

A January 1996 VA hospital record reflects that the veteran 
was admitted for acute alcohol intoxication.  Co-morbidities 
and complications were listed as insulin dependent diabetes 
secondary to pancreatitis from alcohol abuse and depression.  

During the August 1996 RO hearing, the veteran reported 
stressful events such as rocket attacks  and mortar fire 
which occurred on his compound.  He also testified that other 
stressful incidents during his service in Vietnam included 
the accidental drowning of his friend and running over a 
Vietnamese girl with his truck.  He stated that he took 
prescription medication for PTSD.  He reported that his 
symptoms included nightmares and flashbacks, most of which 
related to the drowning of his friend.  The veteran testified 
that his physical conditions included back problems, 
diabetes, gastritis and pancreatitis.  He stated that he was 
unable to work due to his disabilities.  

In correspondence dated in July 1998, the RO requested that 
the veteran submit relevant information and necessary 
authorizations pertaining to any treatment received for his 
claimed disabilities.  The RO also asked the veteran to 
provide a comprehensive statement regarding the alleged 
service stressors, including dates, places, and detailed 
descriptions of the events.  The veteran was invited to 
submit the names or other identifying information for 
individuals involved in the events.  The RO asked the veteran 
to provide the name and address of his last employer so that 
additional information regarding such employment could be 
obtained.  Additional correspondence dated in October 1998 
reiterated the earlier request for information.  There is no 
response on record as to these requests.

In November 1998, the veteran was scheduled for VA 
examinations pertaining to a variety of disabilities; 
however, he failed to report for the examinations.  

A reply for the Social Security Administration reflects that 
the veteran did not receive Social Security disability 
benefits and that there were no records available for 
submission to the VA.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  However, in the instant case, the Board 
finds that attempts for additional examination have been made 
and have failed due to the veteran's failure to report to 
such.  The Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran's lack of cooperation with the VA in his failure to 
report for evaluation has effectively derailed the RO's 
efforts to evaluate his claims.  See Brock v. Brown, 10 Vet. 
App. 155 (1997); Wamhoff v. Brown, 8 Vet. App. 459 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Furthermore, the 
veteran failed to respond to several letters from the RO for 
assistance in locating additional evidence to support his 
claim, including information regarding claimed service 
stressors.  The veteran has been provided ample notice of the 
evidence needed to warrant allowance of his claims.  Thus the 
Board will proceed based on the evidence of record.  There is 
no indication that there is additional evidence that the 
Board or the VA could obtain.  There is no indication from 
the appellant that he is now willing to participate in the 
gathering of any such information.


A.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

While the veteran has been diagnosed with PTSD, critical 
elements of this diagnosis, most fundamentally those 
concerning the existence of a stressor or stressors, appear 
to be based wholly upon statements of history provided by the 
veteran.  The question of whether he was exposed to a 
stressor in service is a factual determination and the Board 
is not bound to accept such statements simply because 
treating medical providers have done so.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood, supra.  

As an initial matter, the Board finds that the veteran is not 
shown to have engaged in combat with the enemy based on the 
evidence of record.  Specifically, while his service 
commendations include the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and 
Sharpshooters Badge, none of these awards indicate any 
participation in combat.  Thus, the service medical records 
and other service records do not support a finding that he 
was engaged in actual combat.  

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
evidence that any claimed in-service stressor actually 
occurred.  Even though the Board is compelled to presume the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressors for purposes of a medical 
diagnosis of PTSD, credible supporting evidence that the 
claimed in-service stressor actually occurred is also 
required.  If the claimed stressor is not combat related, a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the Board notes that there is no supporting 
evidence of any actual stressor.  His stressors are very 
vague and are admittedly not directly related to his Vietnam 
experience. In this regard, the Board notes that the veteran 
has offered testimony to the effect that an in-service 
stressor involved the accidental drowning of a friend.  He 
also described an incident in which he accidentally struck a 
Vietnamese girl with his car.  However, the veteran failed to 
provide more specific information regarding these events and 
they were never able to be verified.  No evidence has 
otherwise been presented to support the occurrence of any in-
service stressors.  

The Board has considered the veteran's statements that he 
suffers from symptoms of PTSD due to stressors experienced in 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Miller v. 
Derwinski, 2 Vet. App. 578 (1992).  The veteran lacks the 
medical expertise to offer an opinion as to the causation of 
any current disability.  Id.  In the absence of competent, 
credible evidence of causation, service connection is not 
warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged in combat.  In 
this case, the only evidence of in-service stressors is 
contained in the veteran's own uncorroborated statements.  
Thus, the Board concludes that there is no credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In view of the foregoing, the Board 
concludes that while a diagnosis of PTSD is established by 
the medical evidence, a preponderance of the evidence is 
against this claim on the basis that verification of the 
alleged stressors has not been satisfied, for the reasons 
detailed above.  Accordingly, service connection for PTSD is 
not warranted.  


B.  Non-Service-Connected Pension

The veteran contends that he is entitled to a permanent and 
total disability rating for pension purposes.  

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  The veteran obviously does 
not qualify under this test.  

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17.  Brown, supra; Talley, supra.  A veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

The veteran was born in 1949 and is now 52 years old.  He 
served on active duty for more than 90 days during the 
Vietnam War era.  His education includes four years of high 
school and several years of apprenticeship as an ironworker.  
The veteran reported that he last worked in 1994 as a 
mechanic.  

In this case, the veteran does not currently have a single 
disability rated at 60 percent; however, he does have a 
single disability rated at 40 percent and a combination of 
disabilities rated at 70 percent.  Specifically, as 
determined by the RO, the veteran's non-service-connected 
chronic disabilities consist of insulin dependent diabetes 
mellitus (40 percent), PTSD with depression (30 percent), 
residuals of laminectomy (10 percent), and hepatitis with 
gastritis (10 percent).  The RO concluded that the combined 
rating for all disabilities is 70 percent.  38 C.F.R. § 4.25.  
However, the Board notes that the veteran's failure to report 
for scheduled VA examinations to evaluate his non-service-
connected disabilities has effectively stalled the RO 
attempts to adequately evaluate the current level of his 
disabilities.  

The Board notes that the 1995 VA examiner stated that it 
appeared that the veteran's history of alcohol abuse strongly 
influenced the course of his diabetes.  In this regard, it is 
noted that among the requirements for VA non-service-
connected pension is that a veteran be permanently and 
totally disabled from conditions not due to his own willful 
misconduct.  The legal criteria for this benefit are found in 
38 U.S.C.A. §§  1502, 1521; and 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17.  

In order to establish entitlement to a permanent and total 
rating for disability purposes, the veteran must establish 
that he is unable to engage in substantially gainful 
employment as a result of permanent disability not due to 
willful misconduct.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
2001).  The veteran is currently unemployed and the evidence 
does not show that he has sought other employment.  However, 
being unemployed is not synonymous with being unemployable.  
In this regard, it is noted that the veteran failed to 
provide any specific information regarding his prior 
employment or current attempts to secure employment as 
requested by the RO.  There is no evidence contained in the 
record which shows that, under the criteria, he is unable to 
find employment due to his disabilities.  

It is also noted that, during the appeal period, following an 
extended hospitalization ending in late 1995 that the veteran 
was considered employable.  While there may be some jobs he 
can not successfully do, it is not shown that he meets any of 
the tests for awarding pension benefits.

As noted above, the veteran's lack of cooperation with the VA 
in his failure to report for evaluation or to submit 
information regarding his employment history has thwarted the 
efforts of the RO to evaluate his claim for a permanent and 
total disability rating for pension purposes.  There is no 
additional evidence of record to establish that the veteran 
has made any efforts to contact the RO to submit additional 
evidence, to request the scheduling of additional VA 
examinations, or to provide explanation for his failure to 
report.  

In sum, the Board concludes that evidence does not show that 
the veteran is unable to secure and follow a substantially 
gainful employment by reason of a permanent disability not 
the result of willful misconduct.  Accordingly, entitlement 
to a permanent and total disability rating for pension 
purposes is not warranted.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to a permanent and total disability rating for 
pension purposes is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

